,.,




      Mr. Mario Perez                                                      . RECEIVED n'd
      TDCJ-CID #1534249                                             ···c 1iPT OF CRIIIIIINALA~
      Connally Unit
      899 FM 632                                                          F:~:;   2 5 2015   f9J
      Kenedy, Texas 78119
                                                                     -~o.t Aoolta, Cterk
      February 22, 2015
                                                     RECEIVED 11\1
      Texas Court of Criminal Appeals         COURT OF CRIMINAL APPEALS
      Court Clerk
      P.O. Box 12308                                  MAR 1 0 2m5
      Capitol Station
      Austin, Texas 78711                       Abel Acosta, Clerk
      Re:   Ex parte Mario Perez, Trial Court Nos. 2006-CR-5055B-Wl, 2006-CR-5056B-Wl,
            2006-CR-5057B-Wl (399th District Court Bexar County, Texas)

      Dear· Court Clerk:---

      Unfortunately, I must notify you that neither the 399th District Court of
      Bexar County, Texas, nor the Bexar County District Clerk is complying with the
      provisions of Texas Rule of Appellate Procedure 73 in the above Article 11.07
      cause numbers.· Please contact the Bexar County District Clerk and direct her
      to forward my three Applications for Writ of Habeas Corpus, the supporting
      documents and related records to your office so you can present them to the
      Court. Thank you for your assistance~ Details are below.

      On March 13, 2014, I filed three Applications for Writ of Habeas Corpus--one
      for each of the above cause numbers. In April 2014, ·the Trial Court entered an
      order designating issues to be resolved directing my trial attorney Michael
      Macryado to file a wr1tten affidavit in response to my allegations of ineffec-
      tive assistance of counsel •... ; The Trial Court's deadline for Mr. Machado to file
      a response was May 30, 2014.        .I
                                        \'
                                  ;


   Mr. Machado did not file aresponse, and thP. Trial Court has not held a hearing
   or entered any other orders. Neither the State nor the Trial Court has
   received an extension of time from the Court of. Criminal Appeals. On February
   6, 2015, I maileo.a letter to the Bexar County District Clerk asking her to
   forward my Applications,_. the supporting documents and related records to the
-· Court ·of Criminal Appeal's. I received no response.

      Under the new provisions of Texas Rule of Appellate Procedure 73, the Trial
      Court no longer has jurisdiction to conduct any further proceedings in the
      above cause numbers and must forward the Applications and supporting documents
      and related records to your office so you can present them to the Court of
      Criminal Appeals. See Tex.R.App.P. 73.5 (requiring the convicting court to
      resolve designated issues or request an extension of time within 180 days from
      date State receives application); Tex.R.App.P. 73.4(b) (5) ·(requiring district
      clerk to forward habeas applications to Court of Criminal Appeals on the 18lst
      day from date of receipt of application unless district court received an
      extension of time from Court of Criminal Appeals); see also Martin v. Hamlin,
      25 S.W.3d 718, 719 (Tex.Crim.App.2000) (explaining that district clerk has no
      authority to continue to hold habeas application after deadline and is under


                                             1 of 2
   ' ··~
"· .....   '   '~




           Clerk, Court of Criminal Appeals
           February 22, 2015
           Page Two

           ministerial duty to immediately forward application and related records to Court
           of Criminal Appeals).

           For these reasons, I respectfully ask you to direct the Bexar County District
           Clerk to forward my three Applications for Writ of Habeas Corpus, the supporting
           documents and related records to your office immediately for presentment to
           Court of Criminal Appeals.

           Thahk you very much for your time and assistance.

           Respectfully submitted,


           '~~
           CC:      File.




                                                        RECElVED IN
                                                   COURT OF CRIMI I\!~.!.. APPEALS
                                                           FEB 2520'S
                                                        Abet Acost!\, Clerk




                                               2 of 2